In re: Zelia Acosta applying for certiorari, or writ of review, to the Court of Appeal, 342 So.2d 1241, Fourth Circuit, Parish of St. John the Baptist.
Writ denied. On the facts found by the court of appeal, there is no error of law in its judgment.
TATE, J., is of the opinion that the court of appeal erred in disturbing the trier of fact’s reasoned evaluation of the facts of the injury and its much — discretion in the award of damages therefor.
DIXON, J., is of the opinion the writ should be granted.
DENNIS, J., is of the opinion the writ should be granted.